Warner, Judge.
This was au action brought by the plaintiff against the defendant, on a promissory note, dated 20th November, 1860. The defendant pleaded, as a set-off, loss sustained by the war. The Court charged the jury “that the defendant could take nothing by his plea, unless the evidence connected the defendant’s loss, in some way or other, with the fault of the plaintiff; that the simple fact that defendant had lost property by the war, or the results thereof, was not of itself enough to allow his claim of set-off, and the fact that the plaintiff was a citizen of the State, and adhered to the Confederate Government, is not sufficient to connect plaintiff with defendant’s loss.” To which charge of the Court the defendant excepted. According to the repeated rulings of this Court, there was no error in the charge of the Court below to the jury on the statement of facts contained in the record.
Let the judgment of the Court below be affirmed.